FILED
                            NOT FOR PUBLICATION                            MAR 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN EDWARD MITCHELL,                            No. 12-56316

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02048-ABC-SH

  v.
                                                 MEMORANDUM*
J. MARSHALL; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner John Edward Mitchell appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendants violated his due process rights in connection with his disciplinary

hearings and confinement in the security housing unit (“SHU”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

       The district court properly dismissed Mitchell’s damages claims against

defendants in their official capacities because those claims are barred by the

Eleventh Amendment. See Flint v. Dennison, 488 F.3d 816, 824-25 (9th Cir.

2007) (Eleventh Amendment bars damages claims against state officials in their

official capacity).

       The district court properly dismissed Mitchell’s due process claim regarding

his disciplinary hearings and confinement in the SHU because, even assuming

Mitchell had a liberty interest in avoiding SHU confinement, the allegations in the

complaint, and attachments thereto, indicate that Mitchell received all the process

he was due. See Superintendent v. Hill, 472 U.S. 445, 455 (1985) (“[T]he

requirements of due process are satisfied if some evidence supports the decision by

the prison disciplinary board . . . .”); Wolff v. McDonnell, 418 U.S. 539, 563-70

(1974) (setting forth the minimum due process required when a prisoner faces

disciplinary charges).

       The district court properly dismissed Mitchell’s claim regarding his right to

appeal his disciplinary finding because Mitchell had no constitutional entitlement

to an inmate appeals process. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.


                                          2                                      12-56316
2003) (“[I]nmates lack a separate constitutional entitlement to a specific grievance

procedure.”).

       The district court did not abuse its discretion by dismissing without leave to

amend because amendment would have been futile. See Hartmann v. Cal. Dep’t of

Corr. & Rehab., 707 F.3d 1114, 1129-30 (9th Cir. 2013) (setting forth standard of

review and explaining that leave to amend may be denied if amendment would be

futile).

       AFFIRMED.




                                           3                                   12-56316